               Case 19-11095-CSS              Doc 394-1        Filed 04/30/20        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re                                                  :   Chapter 11
                                                       :
JRV GROUP USA L.P., a Delaware limited                 :   Case No. 19-11095 (CSS)
partnership,1                                          :
                                                       :   Objection Deadline: May 21, 2020 at 4:00 p.m. (ET)
                           Debtor.                     :   Hearing Date: Only if necessary
                                                       :

               NOTICE OF TENTH MONTHLY FEE APPLICATION OF
             WOMBLE BOND DICKINSON (US) LLP FOR COMPENSATION
          FOR SERVICES RENDERED AND REIMBURSEMENT OF EXPENSES
        COUNSEL FOR THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
            FOR THE PERIOD MARCH 1, 2020 THROUGH MARCH 31, 2020

                 PLEASE TAKE NOTICE that on April 30, 2020, Womble Bond Dickinson (US)

LLP (“WBD”), counsel to the Official Committee of Unsecured Creditors (the “Committee”) of

JRV Group USA L.P., the above-captioned debtor (“JRV” or the “Debtor”), filed the attached

Tenth Monthly Fee Application of Womble Bond Dickinson (US) LLP for Compensation for

Services Rendered and Reimbursement of Expenses as Counsel for the Official Committee of

Unsecured Creditors for the Period March 1, 2020 Through March 31, 2020 (the “Application”)

with the United States Bankruptcy Court for the District of Delaware, 824 North Market Street,

Wilmington, Delaware 19801 (the “Court”).

                 PLEASE TAKE FURTHER NOTICE that, pursuant to the Court’s Order

Establishing Procedures for Interim Compensation and Reimbursement of Expense Professionals

[Docket No. 144] (the “Interim Compensation Order”), objections, if any, to the Application must

be filed with the Clerk of the United States Bankruptcy Court for the District of Delaware, 824

North Market Street, Wilmington, Delaware 19801, and be served upon: (i) the Debtor, JRV Group


1
         The last four digits of the Debtor’s taxpayer identification numbers are (5218). The headquarters and
service address for the above-captioned Debtor is 1945 Burgundy Place, Ontario, CA 91761.
             Case 19-11095-CSS           Doc 394-1      Filed 04/30/20      Page 2 of 3




US L.P., 1945 Burgundy Place, Ontario, CA 91761, Attn.: Andrew De Camara, Chief

Restructuring Officer; (ii) counsel to the Debtor, (a) Pachulski Stang Ziehl & Jones LLP, 919 N.

Market Street, 17th Floor, Wilmington, DE 19801, Attn.: Colin R. Robinson, Esq.

(crobinson@pszjlaw.com) and (b) Pachulski Stang Ziehl &Jones LLP, 10100 Santa Monica Blvd.,

13th Floor, Attn: Jeffrey W. Dulberg, Esq. (jdulberg@pszjlaw.com) and Robert M. Saunders, Esq.

(rsaunders@pszjlaw.com); (iii) counsel to the DIP Lender and the Prepetition Lenders, (a) Cravath,

Swaine & Moore LLP, 825 Eighth Avenue, New York, NY 10019, Attn: George E. Zobitz, Esq.

(jzobitz@cravath.com) and Alex Gerten, Esq. (agerten@cravath.com) and (b) Richards, Layton &

Finger P.A., One Rodney Square, 920 North King Street, Wilmington, DE 19801, Attn: Paul N.

Heath, Esq. (heath@rlf.com) and Zachary I. Shapiro, Esq. (shapiro@rlf.com); (iv) the Office of the

United States Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington, DE 19801, Attn.:

Linda Casey, Esq. (linda.casey@usdoj.gov); and (v) counsel to the Committee, Womble Bond

Dickinson (US) LLP, 1313 N. Market Street, Suite 1200, Wilmington, DE 19801, Attn: Matthew

Ward (matthew.ward@wbd-us.com) and Ericka F. Johnson, Esq. (ericka.johnson@wbd-us.com).

(collectively, the “Notice Parties”) so as to be actually received by the Notice Parties no later than

4:00 p.m. (prevailing Eastern Time) on May 21, 2020 (the “Objection Deadline”).

               PLEASE TAKE FURTHER NOTICE that if any responses or objections to the

Application are timely filed, served, and received, and the parties are unable to reach a resolution

of such objections, WBD may either (i) file a request with the Court for payment of the difference

between the Maximum Monthly Payment and the Actual Monthly Payment made to the

Professional (the “Incremental Amount”); or (ii) forego payment of the Incremental Amount until

the next interim or final fee application hearing, at which time the Court will consider and dispose

of any such objection if requested by the parties. Only those objections made in writing and timely




                                                   2
             Case 19-11095-CSS          Doc 394-1      Filed 04/30/20     Page 3 of 3




filed and received in accordance with the Interim Compensation Order and the procedures

described herein will be considered by the Court at such hearing.

               PLEASE TAKE FURTHER NOTICE that, pursuant to the Interim Compensation

Order, if no objection to the Application is timely filed, served, and received by the Objection

Deadline, WBD may file a certificate of no objection (a “CNO”) with the Court with respect to the

fees and expenses requested in the Application. Upon filing of a CNO, the Debtors will be

authorized and directed to pay WBD, without need for further order of the Court, an amount equal

to the lesser of (i) 80% of the fees and 100% of expenses requested in the Application or (ii) 80%

of the fees and 100% of the expenses requested in the Application that are not subject to an

objection.

Dated: April 30, 2020
       Wilmington, Delaware                    WOMBLE BOND DICKINSON (US) LLP

                                               /s/ Ericka F. Johnson
                                               Matthew P. Ward (Del. Bar No. 4471)
                                               Ericka F. Johnson (Del. Bar No. 5024)
                                               Nicholas T. Verna (Del. Bar No. 6082)
                                               1313 N. Market Street, Suite 1200
                                               Wilmington, Delaware 19801
                                               Telephone:      (302) 252-4320
                                               Facsimile:      (302) 252-4330
                                               Email:          matthew.ward@wbd-us.com
                                                               ericka.johnson@wbd-us.com
                                                               nick.verna@wbd-us.com

                                               Counsel to the Official Committee of Unsecured
                                               Creditors




                                                  3
